Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
	Applicants' arguments filed in their response dated 09/12/2022 are acknowledged; in said response dated 09/12/2022 applicants’ have amended claim 1 and have added a new claim 127. Thus, amended claims 1, 5, 8-13, 15-16, 18-22, 25, 27, 29-33, 50-52, 55, 57, 64, 67-68, 72, 78, 85-89 and 127 are pending in this application; claims 25, 27, 29-33, 50-52, 55, 57, 64, 67-68, 72, 78 and 85-89 and non-elected species from claims 19-20 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention; Group I, claims 1, 5, 8-13, 15-16, 18-22 and 127 and as species Type II (in claim 19) and Cas9 (in claim 20) are now under consideration. Objections and rejections not reiterated from previous action are hereby withdrawn. 
Withdrawn-Claim Rejections: 35 USC § 102 (AIA ) 
Previous rejection of claims 1, 5, 8-13, 15-16 and 18-22 rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Payne et al., (US 2018/0319850 A1), is being withdrawn due to claim amendments. 
Withdrawn-Claim Rejections: 35 USC § 103
Previous rejection of claims 1, 5, 8-13, 15-16 and 18-22 rejected under 35 U.S.C. 103(a) as obvious over Chew1 et al., (Nature Methods, 2016, Vol. 13(10): 868-874) and further in view of Chew2 WL., (WIREs Syst Biol Med., 2018, 10:e1408, pages 1-23), Moreno et al., (bioRxiv, version posted 01/10/2018, pages 1-24), Nishimasu et al., (Cell, 2015, Vol. 162(5): 1113-1126, in IDS), Vaughan et al., Expert Rev. Proteomics., 2017, Vol. 19(9): 729-736), Ogishi et al., (bioRxiv preprint this version posted October 9, 2018, pages 1-63) and Fridman et al., (OncoImmunology, 2012, Vol. 1:8: 1258–1270), is being withdrawn due to claim amendments. 
New-Claim Rejections: 35 USC § 112(b) 
New rejection is necessitated by claim amendments 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 127 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 127 recites “…upstream of gene III”; the metes and bounds of the claim is not clear, it is not clear whether the claimed “gene III” refers to phage “gene III” or to the host genome “gene III”. Clarification and correction is required. 
New-Claim Rejections: 35 USC § 103
New rejection is necessitated by claim amendments 
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness
.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 5, 8-13, 15-16, 18-22 and 127 are rejected under 35 U.S.C. 103(a) as obvious over Payne et al., (US 2018/0319850 A1) and further in view of Liu et al., (US 2020/0172931 A1) and Hu et al., (Nature, 2018, Vol. 556: 57-63). 
	Claims 1, 5, 8-13, 15-16, 18-22 and 127 of the instant application as interpreted are directed to a method of reducing immunogenicity of any CRISPR-associated (Cas) protein of undefined or unlimited structures (genus of structures), wherein said method comprising mutating any immunogenic T cell epitope(s) of undefined and unlimited structures  (genus of epitopes comprising linear and discontinuous epitopes and a genus of modifications including mutations, deletions and insertion of one or more amino acids in said immunogenic T cell epitope(s) in a genus of Cas proteins… determining immunogenicity of the T cell epitopes …, wherein T cell epitopes of are not immunogenic if epitope is present in the host proteome, … ordering the T cell epitopes … mutating one or more of the ten most immunogenic epitopes and performing phage-assisted continuous evolution (PACE) to restore or improve the function of the reduced immunogenicity Cas protein… (as in claims 1, 5, 8-13, 15-16 and 18-22) wherein in the PACE step the selection phage (SP) encodes a catalytically dead mutant of the reduced immunogenicity Cas protein, wherein the Cas protein is fused to the  subunit of bacterial RNA polymerase, and wherein the accessory plasmid (AP) encodes an sgRNA and a PAM and protospacer upstream of gene III, whereby mutations in the reduced immunogenicity Cas protein restore or improve Cas-crRNA complex formation and binding to the PAM-containing target causing increased gene III expression (as in claim 127).
	Payne et al., (US 2018/0319850 A1) disclose methods for reducing immunogenicity of CRISPR-associated (Cas) proteins and modified Cas proteins produced therefrom (see Abstract; Fig. 1-11, paragraphs [0052-0066]; Claims; and entire document). 
	Regarding claims 1, 5 and 8-13, Payne et al., disclose a method of reducing immunogenicity of a CRISPR-associated(Cas) protein as compared to a naturally occurring Cas protein which comprises mutating one or more immunogenic T cell epitopes; determining immunogenicity of the T cell epitopes by measuring affinity of a peptide containing the epitope for one or more MHC molecule and comparing a peptide containing the epitope to a host proteome, wherein T cell epitopes are not immunogenic if the epitope is present in the host proteome; ordering the T cell epitopes of the Cas protein based on immunogenicity; and mutating one or more of the ten most immunogenic T cell epitope, see paragraphs [0002-0029], [0043-0048], [0143-0159]. 
	Regarding claims 13, 15 and 16, Payne et al.,  discloses T cell epitope mapping in silico and ordering of epitopes, see paragraphs [0153-0159], [0167-0177],Table 3-Table 5.
	Regarding claims 18-20, Payne et al., discloses engineered Cas protein is a class 2.. Type II, … Cas9, …, see paragraphs [0093-0094].  
	Regarding claims 21-22, Payne et al., discloses Cas proteins further comprising functional domains, see paragraphs [0085], [0089]. 
Payne et al., (US 2018/0319850 A1) do not explicitly teach performing phage-assisted continuous evolution (PACE) to restore or improve the function of the reduced immunogenicity Cas protein… (as in claims 1, 5, 8-13, 15-16 and 18-22)   wherein in the PACE step the selection phage (SP) encodes a catalytically dead mutant of the reduced immunogenicity Cas protein, wherein the Cas protein is fused to the  subunit of bacterial RNA polymerase, and wherein the accessory plasmid (AP) encodes an sgRNA and a PAM and protospacer upstream of gene III, whereby mutations in the reduced immunogenicity Cas protein restore or improve Cas-crRNA complex formation and binding to the PAM-containing target causing increased gene III expression (as in claim 127). 
However, performing phage-assisted continuous evolution (PACE) to restore or improve the function of the Cas protein…  wherein in the PACE step the selection phage (SP) encodes a catalytically dead mutant of the reduced immunogenicity Cas protein, wherein the Cas protein is fused to the  subunit of bacterial RNA polymerase, and wherein the accessory plasmid (AP) encodes an sgRNA and a PAM and protospacer upstream of gene III, whereby mutations in the reduced immunogenicity Cas protein restore or improve Cas-crRNA complex formation and binding to the PAM-containing target causing increased gene III expression are well known in the art; for details see the cited references below. 
Regarding claim 1, Liu et al., (US 2020/0172931 A1) disclose methods for performing phage-assisted continuous evolution (PACE) to restore or improve the function of the Cas proteins. Applicants’ are directed to the following sections in Liu et al., (US 2020/0172931 A1): Abstract and entire document; evolved base editors comprising Cas9 component, Cas moieties and Cas proteins ¶ [0007]. [0013], [0220-0223], [0380-0411]; continuous evolution ¶ [00226-0230]; CRISPR ¶ [0233-0234]; PACE [0288-0289]; ¶  increase Base-editor efficiencies [0516-0575].  
Regarding claims 1 and 127, Hu et al., (Nature, 2018, Vol. 556: 57-63)  wherein in the PACE step the selection phage (SP) encodes a catalytically dead mutant of the reduced immunogenicity Cas protein, wherein the Cas protein is fused to the  subunit of bacterial RNA polymerase, and wherein the accessory plasmid (AP) encodes an sgRNA and a PAM and protospacer upstream of gene III, whereby mutations in the reduced immunogenicity Cas protein restore or improve Cas-crRNA complex formation and binding to the PAM-containing target causing increased gene III expression (see Abstract: cols. 1-2, page 57; Fig. 1, page 58; Fig. 2, page 60; Fig. 3, page 61; Fig. 4, page 62; and entire document.    
As such, disclosure of the importance of the structural elements of T-cell epitopes comprised in Cas9 protein and said T-cell epitopes of Cas9 protein evokes potential immunogenicity, possible side-effects and as a barrier for the use of Cas9 as a therapeutic protein (Payne et al.,) a skilled artisan would be motivated to modify the teachings of Payne et al., and a skilled artisan would utilize the structural and functional information provided by the teachings and adopt the methods of Liu et al., and Hu et al., for reducing the immunogenicity of a therapeutic protein of interest such as Cas9 and performing phage-assisted continuous evolution (PACE) to restore or improve the function of the Cas proteins whereby mutations in the reduced immunogenicity Cas protein restore or improve Cas-crRNA complex formation and binding to the PAM-containing target as claimed in the instant method claims, because Hu et al., provide clear evidence that “selection phages that contain desired gene variants trigger host-cell gene III expression from the accessory plasmid and the production of infectious selection phages that propagate the desired variants” (col. 1, ¶ 2, page 57, Hu et al.,).
Given this extensive teaching in prior art/structural and functional elements of the instant invention and claims (Payne et al., Liu et al., and Hu et al., supra) i.e., a method of reducing immunogenicity of any CRISPR-associated (Cas) protein of undefined or unlimited structures (genus of structures), wherein said method comprising mutating any immunogenic T cell epitope(s) of undefined and unlimited structures  (genus of epitopes comprising linear and discontinuous epitopes and a genus of modifications including mutations, deletions and insertion of one or more amino acids in said immunogenic T cell epitope(s) in a genus of Cas proteins… determining immunogenicity of the T cell epitopes …, wherein T cell epitopes of are not immunogenic if epitope is present in the host proteome, … ordering the T cell epitopes … mutating one or more of the ten most immunogenic epitopes and performing phage-assisted continuous evolution (PACE) to restore or improve the function of the reduced immunogenicity Cas protein…   wherein in the PACE step the selection phage (SP) encodes a catalytically dead mutant of the reduced immunogenicity Cas protein, wherein the Cas protein is fused to the  subunit of bacterial RNA polymerase, and wherein the accessory plasmid (AP) encodes an sgRNA and a PAM and protospacer upstream of gene III, whereby mutations in the reduced immunogenicity Cas protein restore or improve Cas-crRNA complex formation and binding to the PAM-containing target causing increased gene III expression, as taught and claimed by the instant invention and in claims 1, 5, 8-13, 15-16, 18-22 and 127 is not of innovation but of ordinary skill in the art and the expectation of success is extremely high i.e., “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at, 82 USPQ2d at 1397”. 
 Therefore, claims 1, 5, 8-13, 15-16, 18-22 and 127 are rejected under 35 U.S.C. 103(a) as obvious over Payne et al., (US 2018/0319850 A1) and further in view of Liu et al., (US 2020/0172931 A1) and Hu et al., (Nature, 2018, Vol. 556: 57-63).
Applicants’ have presented following arguments for traversing 35 USC § 103 following claim amendments; said arguments are relevant for the new rejection necessitated by claim amendments (see pages 10-12 of Applicants’ REMARKS dated 09/12/2022). 
	Applicants’ argue: “… Applicant respectfully submits that the documents cited by the Examiner, whether considered alone or in combination with each other, do not teach, suggest, or render obvious at least the features of “performing phage-assisted continuous evolution (PACE) to restore or improve the function of the reduced immunogenicity Cas protein,” as presently recited in independent claim 1… The dependent claims also recite additional features further distinguishing the presently claimed invention over the cited document, and Applicant submits that the cited document does not disclose, teach or suggest integrating of any of these additional features into the claimed invention. For Example, claim 127.”

Reply: Applicants' arguments have been considered but are found to be non-persuasive, as examiner in the rejection above has provided new references that teach all the structural and functional limitations of claims 1, 5, 8-13, 15-16, 18-22 and 127. 
The combined teachings in the cited prior art provides a reasonable expectation of success and predictability for the claimed invention. In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.
	Hence, the expectation of success is high, as the structural and functional elements of the instant invention, as claimed in claims 1, 5, 8-13, 15-16, 18-22 and 127 is taught in the combined teachings of cited prior art. Examiner in the rejection above has also provided motivation and suggestion to modify the primary (applied reference) by the secondary references (teaching references).
Therefore, examiner continues to take the position that each and every element of the instant invention is taught in the combination of cited references and that the combined teachings in the cited prior art provides a reasonable expectation of success and predictability for the composition claimed herein and the method of use of claimed composition and the claimed benefits are very much expected and predictable. 
The cited references are in congruence with the obviousness rejection and teach all limitations of the instant claims i.e., meet all the criteria and parameters (Teaching, Suggestion and Motivation) as defined by Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966) and the rationale for TSM test (Teaching, Suggestion and Motivation) according to the KSR ruling.
Moreover, the objectives of the cited references need not be the same as the instant invention to be used in an Obviousness rejection. So long as the motivation or suggestion to combine the teaching of the cited references is known or disclosed in the prior art and is obvious to one skilled in the art. This is sufficient to establish a prima facie case of obviousness.
	In addition, examiner continues to hold the position that examiner has endeavored to base the obviousness rejection based on the following Exemplary rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results; 
 (B) Use of known technique to improve similar devices (methods, or products) in the same way;
(C) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(D) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(E) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(F) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
Summary of Pending Issues
The following is a summary of issues pending in the instant application
Claim 127 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112, second paragraph.
Claims 1, 5, 8-13, 15-16, 18-22 and 127 are rejected under 35 U.S.C. 103(a) as obvious over Payne et al., (US 2018/0319850 A1) and further in view of Liu et al., (US 2020/0172931 A1) and Hu et al., (Nature, 2018, Vol. 556: 57-63). 
Claims 25, 27, 29-33, 50-52, 55, 57, 64, 67-68, 72, 78 and 85-89 and non-elected species from claims 19-20 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention.
Conclusion
	None of the claims are allowable. Claims 1, 5, 8-13, 15-16, 18-22 and 127 are rejected for the reasons identified in the Rejections and Summary sections of this Office Action. Applicants’ must respond to the rejections in each of the sections in this Office Action to be fully responsive for prosecution.
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Regarding filing an After Final amendment, Applicants are directed to MPEP 714.13, which states: 
II. ENTRY NOT A MATTER OF RIGHT 
It should be kept in mind that applicant cannot, as a matter of right, amend any finally rejected claims, add new claims after a final rejection (see 37 CFR 1.116) or reinstate previously canceled claims. Except where an amendment merely cancels claims, adopts examiner suggestions, removes issues for appeal, or in some other way requires ONLY A CURSORY REVIEW by the examiner (e.g., typographical errors), compliance with the requirement of a showing under 37 CFR 1.116(b)(3) is expected in all amendments after final rejection. An affidavit or other evidence filed after a final rejection, but before or on the same date of filing an appeal, may be entered upon a showing of good and sufficient reasons why the affidavit or other evidence is necessary and was not earlier presented in compliance with 37 CFR 1.116(e). See 37 CFR 41.33 and MPEP § 1206 for information on affidavit or other evidence filed after appeal. (Examiner's emphasis) If more than a cursory review is required, Applicants are referred to CFR §1.114.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHIRAMA RAGHU whose telephone number is (571)272-4533. The examiner can normally be reached on M-F 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652